The parties to this action are so circumstanced that the fixation of alimony, counsel fee and quantum of support for the child, may and should await final determination of the action for separation. This will work no hardship and, at such time, any award made for any or all of the items will be retroactive. Accordingly, the order of Special Term is unanimously reversed, with costs to abide the event, and the question of alimony, counsel fee and the quantum of support for the child are left for the trier of the facts. Settle order on notice. Concur — Breitel, J. P., Botein, Rabin, Frank and Valente, JJ.